 



EXHIBIT 10.15
CELERITEK, INC.
CODE OF BUSINESS CONDUCT AND ETHICS
(As adopted on November 8, 2002)
I. INTRODUCTION
     This Code of Business Conduct and Ethics helps ensure compliance with legal
requirements and our standards of business conduct. All Company employees are
expected to read and understand this Code of Business Conduct and Ethics, uphold
these standards in day-to-day activities, comply with all applicable policies
and procedures, and ensure that all agents and contractors are aware of,
understand and adhere to these standards.
     This Code of Business Conduct and Ethics applies to all directors, officers
and employees of the Company and its subsidiaries, who, unless otherwise
specified, will be referred to jointly as employees. Because the principles
described in this Code of Business Conduct and Ethics are general in nature, you
should also review all applicable Company policies and procedures for more
specific instruction, and contact the Human Resources Department or Finance
Department if you have any questions.
     Nothing in this Code of Business Conduct and Ethics, in any company
policies and procedures, or in other related communications (verbal or written)
creates or implies an employment contract or term of employment.
     We are committed to continuously reviewing and updating our policies and
procedures. Therefore, this Code of Business Conduct and Ethics is subject to
modification. This Code of Business Conduct and Ethics supersedes all other such
codes, policies, procedures, instructions, practices, rules or written or verbal
representations to the extent they are inconsistent.
     Please sign the acknowledgment form at the end of this Code of Business
Conduct and Ethics and return the form to the Human Resources Department
indicating that you have received, read, understand and agree to comply with the
Code of Business Conduct and Ethics. The signed acknowledgment form will be
located in your personnel file.
II. COMPLIANCE IS EVERYONE’S BUSINESS
     Ethical business conduct is critical to our business. As an employee, your
responsibility is to respect and adhere to these practices. Many of these
practices reflect legal or regulatory requirements. Violations of these laws and
regulations can create significant liability for you, the Company, its
directors, officers, and other employees.

 



--------------------------------------------------------------------------------



 



     Part of your job and ethical responsibility is to help enforce this Code of
Business Conduct and Ethics. You should be alert to possible violations and
report possible violations to the Human Resources Department or the Finance
Department. You must cooperate in any internal or external investigations of
possible violations. Reprisal, threats, retribution or retaliation against any
person who has in good faith reported a violation or a suspected violation of
law, this Code of Business Conduct and Ethics or other Company policies, or
against any person who is assisting in any investigation or process with respect
to such a violation, is prohibited.
     Violations of law, this Code of Business Conduct and Ethics, or other
Company policies or procedures should be reported to the Human Resources
Department or the Finance Department.
     Violations of law, this Code of Business Conduct and Ethics or other
Company policies or procedures by Company employees can lead to disciplinary
action up to and including termination.
     In trying to determine whether any given action is appropriate, use the
following test. Imagine that the words you are using or the action you are
taking is going to be fully disclosed in the media with all the details,
including your photo. If you are uncomfortable with the idea of this information
being made public, perhaps you should think again about your words or your
course of action.
     In all cases, if you are unsure about the appropriateness of an event or
action, please seek assistance in interpreting the requirements of these
practices by contacting the Finance Department.
III. YOUR RESPONSIBILITIES TO THE COMPANY AND ITS SHAREHOLDERS
     A. General Standards of Conduct
     The Company expects all employees, agents and contractors to exercise good
judgment to ensure the safety and welfare of employees, agents and contractors
and to maintain a cooperative, efficient, positive, harmonious and productive
work environment and business organization. These standards apply while working
on our premises, at offsite locations where our business is being conducted, at
Company-sponsored business and social events, or at any other place where you
are a representative of the Company. Employees, agents or contractors who engage
in misconduct or whose performance is unsatisfactory may be subject to
corrective action, up to and including termination. You should review our
employment handbook for more detailed information.
     B. Applicable Laws
     All Company employees, agents and contractors must comply with all
applicable laws, regulations, rules and regulatory orders. Company employees
located outside of the United States must comply with laws, regulations, rules
and regulatory orders of the United States, including the Foreign Corrupt
Practices Act and the U.S. Export Control Act, in addition to applicable local
laws. Each employee, agent and contractor must acquire appropriate knowledge of
the requirements relating to his or her duties sufficient to enable him or her
to recognize potential dangers and to

-2-



--------------------------------------------------------------------------------



 



know when to seek advice from the Finance Department on specific Company
policies and procedures. Violations of laws, regulations, rules and orders may
subject the employee, agent or contractor to individual criminal or civil
liability, as well as to discipline by the Company. Such individual violations
may also subject the Company to civil or criminal liability or the loss of
business.
     C. Conflicts of Interest
     Each of us has a responsibility to the Company, our shareholders and each
other. Although this duty does not prevent us from engaging in personal
transactions and investments, it does demand that we avoid situations where a
conflict of interest might occur or appear to occur. The Company is subject to
scrutiny from many different individuals and organizations. We should always
strive to avoid even the appearance of impropriety.
     What constitutes conflict of interest? A conflict of interest exists where
the interests or benefits of one person or entity conflict with the interests or
benefits of the Company. Examples include:
            (i) Employment/Outside Employment. In consideration of your
employment with the Company, you are expected to devote your full attention to
the business interests of the Company. You are prohibited from engaging in any
activity that interferes with your performance or responsibilities to the
Company or is otherwise in conflict with or prejudicial to the Company. Our
policies prohibit any employee from accepting simultaneous employment with a
Company supplier, customer, developer or competitor, or from taking part in any
activity that enhances or supports a competitor’s position. Additionally, you
must disclose to the Company any interest that you have that may conflict with
the business of the Company. If you have any questions on this requirement, you
should contact your supervisor or the Human Resources Department.
            (ii) Outside Directorships. It is a conflict of interest to serve as
a director of any company that competes with the Company. Although you may serve
as a director of a Company supplier, customer, developer, or other business
partner, our policy requires that you first obtain approval from the Company’s
Chief Financial Officer before accepting a directorship. Any compensation you
receive should be commensurate to your responsibilities. Such approval may be
conditioned upon the completion of specified actions.
            (iii) Business Interests. If you are considering investing in a
Company customer, supplier, developer or competitor, you must first take great
care to ensure that these investments do not compromise your responsibilities to
the Company. Many factors should be considered in determining whether a conflict
exists, including the size and nature of the investment; your ability to
influence the Company’s decisions; your access to confidential information of
the Company or of the other company; and the nature of the relationship between
the Company and the other company.
            (iv) Related Parties. As a general rule, you should avoid conducting
Company business with a relative or significant other, or with a business in
which a relative or significant other

-3-



--------------------------------------------------------------------------------



 



is associated in any significant role. Relatives include spouse, sister,
brother, daughter, son, mother, father, grandparents, aunts, uncles, nieces,
nephews, cousins, step relationships, and in-laws. Significant others include
persons living in a spousal (including same sex) or familial fashion with an
employee.
     If such a related party transaction is unavoidable, you must fully disclose
the nature of the related party transaction to the Company’s Chief Financial
Officer. If determined to be material to the Company by the Chief Financial
Officer, the Company’s Audit Committee must review and approve in writing in
advance such related party transactions. The most significant related party
transactions, particularly those involving the Company’s directors or executive
officers, must be reviewed and approved in writing in advance by the Company’s
Board of Directors. The Company must report all such material related party
transactions under applicable accounting rules, Federal securities laws, SEC
rules and regulations, and securities market rules. Any dealings with a related
party must be conducted in such a way that no preferential treatment is given to
this business.
     The Company discourages the employment of relatives and significant others
in positions or assignments within the same department and prohibits the
employment of such individuals in positions that have a financial dependence or
influence (e.g., an auditing or control relationship, or a
supervisor/subordinate relationship). The purpose of this policy is to prevent
the organizational impairment and conflicts that are a likely outcome of the
employment of relatives or significant others, especially in a
supervisor/subordinate relationship. If a question arises about whether a
relationship is covered by this policy, the Human Resources Department is
responsible for determining whether an applicant’s or transferee’s acknowledged
relationship is covered by this policy. The Human Resources Department shall
advise all affected applicants and transferees of this policy. Willful
withholding of information regarding a prohibited relationship/reporting
arrangement may be subject to corrective action, up to and including
termination. If a prohibited relationship exists or develops between two
employees, the employee in the senior position must bring this to the attention
of his/her supervisor. The Company retains the prerogative to separate the
individuals at the earliest possible time, either by reassignment or by
termination, if necessary.
            (v) Other Situations. Because other conflicts of interest may arise,
it would be impractical to attempt to list all possible situations. If a
proposed transaction or situation raises any questions or doubts in your mind
you should consult the Finance Department.
     D. Corporate Opportunities
     Employees, officers and directors may not exploit for their own personal
gain opportunities that are discovered through the use of corporate property,
information or position unless the opportunity is disclosed fully in writing to
the Company’s Board of Directors and the Board of Directors declines to pursue
such opportunity.

-4-



--------------------------------------------------------------------------------



 



     E. Protecting the Company’s Confidential Information
     The Company’s confidential information is a valuable asset. The Company’s
confidential information includes product architectures; source codes; product
plans and road maps; names and lists of customers, dealers, and employees; and
financial information. This information is the property of the Company and may
be protected by patent, trademark, copyright and trade secret laws. All
confidential information must be used for Company business purposes only. Every
employee, agent and contractor must safeguard it. THIS RESPONSIBILITY INCLUDES
NOT DISCLOSING THE COMPANY CONFIDENTIAL INFORMATION SUCH AS INFORMATION
REGARDING THE COMPANY’S PRODUCTS OR BUSINESS OVER THE INTERNET. You are also
responsible for properly labeling any and all documentation shared with or
correspondence sent to any Company’s attorney or outside counsel as
“Attorney-Client Privileged”. This responsibility includes the safeguarding,
securing and proper disposal of confidential information in accordance with the
Company’s policy on Maintaining and Managing Records set forth in Section III.I
of this Code of Business Conduct and Ethics. This obligation extends to
confidential information of third parties, which the Company has rightfully
received under Non-Disclosure Agreements. See the Company’s policy dealing with
Handling Confidential Information of Others set forth in Section IV.D of this
Code of Business Conduct and Ethics.
            (i) Proprietary Information and Invention Agreement. When you joined
the Company, you signed an agreement to protect and hold confidential the
Company’s proprietary information. This agreement remains in effect for as long
as you work for the Company and after you leave the Company. Under this
agreement, you may not disclose the Company’s confidential information to anyone
or use it to benefit anyone other than the Company without the prior written
consent of an authorized Company officer.
            (ii) Disclosure of Company Confidential Information. To further the
Company’s business, from time to time our confidential information may be
disclosed to potential business partners. However, such disclosure should never
be done without carefully considering its potential benefits and risks. If you
determine in consultation with your manager and other appropriate Company
management that disclosure of confidential information is necessary, you must
then contact the Finance Department to ensure that an appropriate written
nondisclosure agreement is signed prior to the disclosure. The Company has
standard nondisclosure agreements suitable for most disclosures. You must not
sign a third party’s nondisclosure agreement or accept changes to the Company’s
standard nondisclosure agreements without review and approval by the Company’s
Finance Department. In addition, all Company materials that contain Company
confidential information, including presentations, must be reviewed and approved
by the Company’s Finance Department prior to publication or use. Furthermore,
any employee publication or publicly made statement that might be perceived or
construed as attributable to the Company, made outside the scope of his or her
employment with the Company, must be reviewed and approved in writing in advance
by the Company’s Finance Department and must include the Company’s standard
disclaimer that the publication or statement represents the views of the
specific author and not of the Company.

-5-



--------------------------------------------------------------------------------



 



            (iii) Requests by Regulatory Authorities. The Company and its
employees, agents and contractors must cooperate with appropriate government
inquiries and investigations. In this context, however, it is important to
protect the legal rights of the Company with respect to its confidential
information. All government requests for information, documents or investigative
interviews must be referred to the Company’s Finance Department. No financial
information may be disclosed without the prior approval of the Chief Financial
Officer.
            (iv) Company Spokespeople. Specific policies have been established
regarding who may communicate information to the press and the financial analyst
community. All inquiries or calls from the press and financial analysts should
be referred to the Chief Financial Officer. The Company has designated its Chief
Executive Officer and Chief Financial Officer as official Company spokespeople
for financial matters. The Company has designated its Vice Presidents of Sales
and Advanced Development as official Company spokespeople for marketing,
technical and other such information. No one may communicate with the press on
behalf of the Company without the President’s express permission.
     F. Obligations Under Securities Laws-“Insider” Trading
     Obligations under the U.S. securities laws apply to everyone. In the normal
course of business, officers, directors, employees, agents, contractors and
consultants of the Company may come into possession of significant, sensitive
information. This information is the property of the Company — you have been
entrusted with it. You may not profit from it by buying or selling securities
yourself, or passing on the information to others to enable them to profit or
for them to profit on your behalf. The purpose of this policy is both to inform
you of your legal responsibilities and to make clear to you that the misuse of
sensitive information is contrary to Company policy and U.S. securities laws.
     Insider trading is a crime, penalized by fines of up to $5,000,000 and
20 years in jail for individuals. In addition, the SEC may seek the imposition
of a civil penalty of up to three times the profits made or losses avoided from
the trading. Insider traders must also disgorge any profits made, and are often
subjected to an injunction against future violations. Finally, insider traders
may be subjected to civil liability in private lawsuits.
     Employers and other controlling persons (including supervisory personnel)
are also at risk under U.S. securities laws. Controlling persons may, among
other things, face penalties of the greater of $5,000,000 or three times the
profits made or losses avoided by the trader if they recklessly fail to take
preventive steps to control insider trading.
     Thus, it is important both to you and the Company that insider-trading
violations not occur. You should be aware that stock market surveillance
techniques are becoming increasingly sophisticated, and the chance that U.S.
federal or other regulatory authorities will detect and prosecute even
small-level trading is significant. Insider trading rules are strictly enforced,
even in instances when the financial transactions seem small. You should contact
the Chief Financial Officer if you are unsure as to whether or not you are free
to trade.

-6-



--------------------------------------------------------------------------------



 



     The Company has imposed a trading blackout period on members of the Board
of Directors, executive officers and certain designated employees who, as a
consequence of their position with the Company, are more likely to be exposed to
material nonpublic information about the Company. These directors, executive
officers and employees generally may not trade in Company securities during the
blackout period.
     For more details, and to determine if you are restricted from trading
during trading blackout periods, you should review the Company’s Insider Trading
Compliance Program. You can request a copy of this policy from the Finance
Department. You should take a few minutes to read the Insider Trading Compliance
Program carefully, paying particular attention to the specific policies and the
potential criminal and civil liability and/or disciplinary action for insider
trading violations. Employees, agents and contractors of the Company who violate
this Policy are also be subject to disciplinary action by the Company, which may
include termination of employment or of business relationship. All questions
regarding the Company’s Insider Trading Compliance Program should be directed to
the Company’s Chief Financial Officer.
     G. Prohibition Against Short Selling of Company Stock
     No Company director, officer or other employee, agent or contractor may,
directly or indirectly, sell any equity security, including derivatives, of the
Company if he or she (1) does not own the security sold, or (2) if he or she
owns the security, does not deliver it against such sale (a “short sale against
the box”) within twenty days thereafter, or does not within five days after such
sale deposit it in the mails or other usual channels of transportation. No
Company director, officer or other employee, agent or contractor may engage in
short sales. A short sale, as defined in this policy, means any transaction
whereby one may benefit from a decline in the Company’s stock price. While
employees who are not executive officers or directors are not prohibited by law
from engaging in short sales of Company’s securities, the Company has adopted as
policy that employees may not do so.
     H. Use of Company’s Assets
            (i) General. Protecting the Company’s assets is a key fiduciary
responsibility of every employee, agent and contractor. Care should be taken to
ensure that assets are not misappropriated, loaned to others, or sold or
donated, without appropriate authorization. All Company employees, agents and
contractors are responsible for the proper use of Company assets, and must
safeguard such assets against loss, damage, misuse or theft. Employees, agents
or contractors who violate any aspect of this policy or who demonstrate poor
judgment in the manner in which they use any Company asset may be subject to
disciplinary action, up to and including termination of employment or business
relationship at the Company’s sole discretion. Company equipment and assets are
to be used for Company business purposes only. Employees, agents and contractors
may not use Company assets for personal use, nor may they allow any other person
to use Company assets. Employees who have any questions regarding this policy
should bring them to the attention of the Company’s Human Resources Department.

-7-



--------------------------------------------------------------------------------



 



            (ii) Physical Access Control. The Company has and will continue to
develop procedures covering physical access control to ensure privacy of
communications, maintenance of the security of the Company communication
equipment, and safeguard Company assets from theft, misuse and destruction. You
are personally responsible for complying with the level of access control that
has been implemented in the facility where you work on a permanent or temporary
basis. You must not defeat or cause to be defeated the purpose for which the
access control was implemented.
            (iii) Company Funds. Every Company employee is personally
responsible for all Company funds over which he or she exercises control.
Company agents and contractors should not be allowed to exercise control over
Company funds. Company funds must be used only for Company business purposes.
Every Company employee, agent and contractor must take reasonable steps to
ensure that the Company receives good value for Company funds spent, and must
maintain accurate and timely records of each and every expenditure. Expense
reports must be accurate and submitted in a timely manner. Company employees,
agents and contractors must not use Company funds for any personal purpose.
            (iv) Computers and Other Equipment. The Company strives to furnish
employees with the equipment necessary to efficiently and effectively do their
jobs. You must care for that equipment and to use it responsibly only for
Company business purposes. If you use Company equipment at your home or off
site, take precautions to protect it from theft or damage, just as if it were
your own. If the Company no longer employs you, you must immediately return all
Company equipment. While computers and other electronic devices are made
accessible to employees to assist them to perform their jobs and to promote
Company’s interests, all such computers and electronic devices, whether used
entirely or partially on the Company’s premises or with the aid of the Company’s
equipment or resources, must remain fully accessible to the Company and, to the
maximum extent permitted by law, will remain the sole and exclusive property of
the Company.
     Employees, agents and contractors should not maintain any expectation of
privacy with respect to information transmitted over, received by, or stored in
any electronic communications device owned, leased, or operated in whole or in
part by or on behalf of the Company. To the extent permitted by applicable law,
the Company retains the right to gain access to any information received by,
transmitted by, or stored in any such electronic communications device, by and
through its employees, agents, contractors, or representatives, at any time,
either with or without an employee’s or third party’s knowledge, consent or
approval.
            (v) Software. All software used by employees to conduct Company
business must be appropriately licensed. Never make or use illegal or
unauthorized copies of any software, whether in the office, at home, or on the
road, since doing so may constitute copyright infringement and may expose you
and the Company to potential civil and criminal liability. In addition, use of
illegal or unauthorized copies of software may subject the employee to
disciplinary action, up to and including termination. The Company’s IT
Department will inspect Company computers periodically

-8-



--------------------------------------------------------------------------------



 



to verify that only approved and licensed software has been installed. Any
non-licensed/supported software will be removed.
            (vi) Electronic Usage. The purpose of this policy is to make certain
that employees utilize electronic communication devices in a legal, ethical, and
appropriate manner. This policy addresses the Company’s responsibilities and
concerns regarding the fair and proper use of all electronic communications
devices within the organization, including computers, e-mail, connections to the
Internet, intranet and extranet and any other public or private networks, voice
mail, video conferencing, facsimiles, and telephones. Posting or discussing
information concerning the Company’s products or business on the Internet
without the prior written consent of the Company’s Chief Financial Officer is
prohibited. Any other form of electronic communication used by employees
currently or in the future is also intended to be encompassed under this policy.
It is not possible to identify every standard and rule applicable to the use of
electronic communications devices. Employees are therefore encouraged to use
sound judgment whenever using any feature of our communications systems.
     I. Maintaining and Managing Records
     The purpose of this policy is to set forth and convey the Company’s
business and legal requirements in managing records, including all recorded
information regardless of medium or characteristics. Records include paper
documents, CDs, computer hard disks, email, floppy disks, microfiche, microfilm
or all other media. The Company is required by local, state, federal, foreign
and other applicable laws, rules and regulations to retain certain records and
to follow specific guidelines in managing its records. Civil and criminal
penalties for failure to comply with such guidelines can be severe for
employees, agents, contractors and the Company, and failure to comply with such
guidelines may subject the employee, agent or contractor to disciplinary action,
up to and including termination of employment or business relationship at the
Company’s sole discretion. You should review our Records Retention Policy for
more detailed information.
     J. Records on Legal Hold.
     A legal hold suspends all document destruction procedures in order to
preserve appropriate records under special circumstances, such as litigation or
government investigations. The Company’s Finance Department determines and
identifies what types of Company records or documents are required to be placed
under a legal hold. Every Company employee, agent and contractor must comply
with this policy. Failure to comply with this policy may subject the employee,
agent or contractor to disciplinary action, up to and including termination of
employment or business relationship at the Company’s sole discretion.
     The Company’s Finance Department will notify you if a legal hold is placed
on records for which you are responsible. You then must preserve and protect the
necessary records in accordance with instructions from the Company’s Finance
Department. RECORDS OR SUPPORTING DOCUMENTS THAT HAVE BEEN PLACED UNDER A LEGAL
HOLD MUST NOT BE DESTROYED, ALTERED OR MODIFIED UNDER ANY CIRCUMSTANCES. A legal
hold

-9-



--------------------------------------------------------------------------------



 



remains effective until it is officially released in writing by the Company’s
Finance Department. If you are unsure whether a document has been placed under a
legal hold, you should preserve and protect that document while you check with
the Company’s Finance Department.
     If you have any questions about this policy you should contact the
Company’s Finance Department.
     K. Payment Practices
            (i) Accounting Practices. The Company’s responsibilities to its
shareholders and the investing public require that all transactions be fully and
accurately recorded in the Company’s books and records in compliance with all
applicable laws. False or misleading entries, unrecorded funds or assets, or
payments without appropriate supporting documentation and approval are strictly
prohibited and violate Company policy and the law. Additionally, all
documentation supporting a transaction should fully and accurately describe the
nature of the transaction and be processed in a timely fashion.
            (ii) Political Contributions. The Company reserves the right to
communicate its position on important issues to elected representatives and
other government officials. It is the Company’s policy to comply fully with all
local, state, federal, foreign and other applicable laws, rules and regulations
regarding political contributions. The Company’s funds or assets must not be
used for, or be contributed to, political campaigns or political practices under
any circumstances without the prior written approval of the Company’s Chief
Financial Officer and, if required, the Board of Directors.
            (iii) Prohibition of Inducements. Under no circumstances may
employees, agents or contractors offer to pay, make payment, promise to pay, or
issue authorization to pay any money, gift, or anything of value to customers,
vendors, consultants, etc. that is perceived as intended, directly or
indirectly, to improperly influence any business decision, any act or failure to
act, any commitment of fraud, or opportunity for the commission of any fraud.
Inexpensive gifts, infrequent business meals, celebratory events and
entertainment, provided that they are not excessive or create an appearance of
impropriety, do not violate this policy. Questions regarding whether a
particular payment or gift violates this policy should be directed to Human
Resources or the Finance Department.
     L. Foreign Corrupt Practices Act.
     The Company requires full compliance with the Foreign Corrupt Practices Act
(FCPA) by all of its employees, agents, and contractors.
     The anti-bribery and corrupt payment provisions of the FCPA make illegal
any corrupt offer, payment, promise to pay, or authorization to pay any money,
gift, or anything of value to any foreign official, or any foreign political
party, candidate or official, for the purpose of: influencing any act or failure
to act, in the official capacity of that foreign official or party; or inducing
the foreign official

-10-



--------------------------------------------------------------------------------



 



or party to use influence to affect a decision of a foreign government or
agency, in order to obtain or retain business for anyone, or direct business to
anyone.
     All Company employees, agents and contractors whether located in the United
States or abroad, are responsible for FCPA compliance and the procedures to
ensure FCPA compliance. All managers and supervisory personnel are expected to
monitor continued compliance with the FCPA to ensure compliance with the highest
moral, ethical and professional standards of the Company. FCPA compliance
includes the Company’s policy on Maintaining and Managing Records in
Section III.I of this Code of Business Conduct and Ethics.
     Laws in most countries outside of the United States also prohibit or
restrict government officials or employees of government agencies from receiving
payments, entertainment, or gifts for the purpose of winning or keeping
business. No contract or agreement may be made with any business in which a
government official or employee holds a significant interest, without the prior
approval of the Company’s Chief Financial Officer.
     M. Export Controls
     A number of countries maintain controls on the destinations to which
products or software may be exported. Some of the strictest export controls are
maintained by the United States against countries that the U.S. government
considers unfriendly or as supporting international terrorism. The U.S.
regulations are complex and apply both to exports from the United States and to
exports of products from other countries, when those products contain
U.S.-origin components or technology. Software created in the United States is
subject to these regulations even if duplicated and packaged abroad. In some
circumstances, an oral presentation containing technical data made to foreign
nationals in the United States may constitute a controlled export. The Company
has a number of policies and procedures related to Export Control. The Export
Manager or Finance Department can provide you with guidance on whether your
duties require you to be familiar with the various policies and procedures.
IV. RESPONSIBILITIES TO OUR CUSTOMERS AND OUR SUPPLIERS
     A. Customer Relationships
     If your job puts you in contact with any Company customers or potential
customers, it is critical for you to remember that you represent the Company to
the people with whom you are dealing. Act in a manner that creates value for our
customers and helps to build a relationship based upon trust. The Company and
its employees have provided products and services for many years and have built
up significant goodwill over that time. This goodwill is one of our most
important assets, and the Company employees, agents and contractors must act to
preserve and enhance our reputation.

-11-



--------------------------------------------------------------------------------



 



     B. Payments or Gifts from Others
     Under no circumstances may employees, agents or contractors accept any
offer, payment, promise to pay, or authorization to pay any money, gift, or
anything of value from customers, vendors, consultants, etc. that is perceived
as intended, directly or indirectly, to influence any business decision, any act
or failure to act, any commitment of fraud, or opportunity for the commission of
any fraud. Inexpensive gifts, infrequent business meals, celebratory events and
entertainment, provided that they are not excessive or create an appearance of
impropriety, do not violate this policy. Questions regarding whether a
particular payment or gift violates this policy are to be directed to Human
Resources or the Finance Department.
     Gifts given by the Company to suppliers or customers or received from
suppliers or customers should always be appropriate to the circumstances and
should never be of a kind that could create an appearance of impropriety. The
nature and cost must always be accurately recorded in the Company’s books and
records.
     C. Publications of Others
     The Company subscribes to many publications that help employees do their
jobs better. These include newsletters, reference works, online reference
services, magazines, books, and other digital and printed works. Copyright law
generally protects these works, and their unauthorized copying and distribution
constitute copyright infringement. You must first obtain the consent of the
publisher of a publication before copying publications or significant parts of
them. When in doubt about whether you may copy a publication, consult the
Finance Department.
     D. Handling the Confidential Information of Others
     The Company has many kinds of business relationships with many companies
and individuals. Sometimes, they will volunteer confidential information about
their products or business plans to induce the Company to enter into a business
relationship. At other times, we may request that a third party provide
confidential information to permit the Company to evaluate a potential business
relationship with that party. Whatever the situation, we must take special care
to handle the confidential information of others responsibly. We handle such
confidential information in accordance with our agreements with such third
parties. See also the Company’s policy on Maintaining and Managing Records in
Section III.I of this Code of Business Conduct and Ethics.
            (i) Appropriate Nondisclosure Agreements. Confidential information
may take many forms. An oral presentation about a company’s product development
plans may contain protected trade secrets. A customer list or employee list may
be a protected trade secret. A demo of an alpha version of a company’s new
software may contain information protected by trade secret and copyright laws.
     You should never accept information offered by a third party that is
represented as confidential, or which appears from the context or circumstances
to be confidential, unless an appropriate nondisclosure agreement has been
signed with the party offering the information. THE FINANCE DEPARTMENT CAN
PROVIDE NONDISCLOSURE AGREEMENTS TO FIT

-12-



--------------------------------------------------------------------------------



 



ANY PARTICULAR SITUATION, AND WILL COORDINATE APPROPRIATE EXECUTION OF SUCH
AGREEMENTS ON BEHALF OF THE COMPANY. Even after a nondisclosure agreement is in
place, you should accept only the information necessary to accomplish the
purpose of receiving it, such as a decision on whether to proceed to negotiate a
deal. If more detailed or extensive confidential information is offered and it
is not necessary, for your immediate purposes, it should be refused.
            (ii) Need-to-Know. Once a third party’s confidential information has
been disclosed to the Company, we have an obligation to abide by the terms of
the relevant nondisclosure agreement and limit its use to the specific purpose
for which it was disclosed and to disseminate it only to other Company employees
with a need to know the information. Every employee, agent and contractor
involved in a potential business relationship with a third party must understand
and strictly observe the restrictions on the use and handling of confidential
information. When in doubt, consult the Finance Department.
            (iii) Notes and Reports. When reviewing the confidential information
of a third party under a nondisclosure agreement, it is natural to take notes or
prepare reports summarizing the results of the review and, based partly on those
notes or reports, to draw conclusions about the suitability of a business
relationship. Notes or reports, however, can include confidential information
disclosed by the other party and so should be retained only long enough to
complete the evaluation of the potential business relationship. Subsequently,
they should be either destroyed or turned over to the Finance Department for
safekeeping or destruction. They should be treated just as any other disclosure
of confidential information is treated: marked as confidential and distributed
only to those the Company employees with a need to know.
            (iv) Competitive Information. You should never attempt to obtain a
competitor’s confidential information by improper means, and you should
especially never contact a competitor regarding their confidential information.
While the Company may, and does, employ former employees of competitors, we
recognize and respect the obligations of those employees not to use or disclose
the confidential information of their former employers.
     E. Selecting Suppliers
     The Company’s suppliers make significant contributions to our success. To
create an environment where our suppliers have an incentive to work with the
Company, they must be confident that they will be treated lawfully and in an
ethical manner. The Company’s policy is to purchase supplies based on need,
quality, service, price and terms and conditions. The Company’s policy is to
select significant suppliers or enter into significant supplier agreements
though a competitive bid process where possible. Under no circumstances should
any Company employee, agent or contractor attempt to coerce suppliers in any
way. The confidential information of a supplier is entitled to the same
protection as that of any other third party and must not be received before an
appropriate nondisclosure agreement has been signed. A supplier’s performance
should never be discussed with anyone outside the Company. A supplier to the
Company is generally free to sell its products or services to any other party,
including competitors of the Company. In some

-13-



--------------------------------------------------------------------------------



 



cases where the products or services have been designed, fabricated, or
developed to our specifications the agreement between the parties may contain
restrictions on sales.
     F. Government Relations
     It is the Company’s policy to comply fully with all applicable laws and
regulations governing contact and dealings with government employees and public
officials, and to adhere to high ethical, moral and legal standards of business
conduct. This policy includes strict compliance with all local, state, federal,
foreign and other applicable laws, rules and regulations. If you have any
questions concerning government relations you should contact the Company’s
Finance Department.
     G. Lobbying
     Employees, agents or contractors whose work requires lobbying communication
with any member or employee of a legislative body or with any government
official or employee in the formulation of legislation must have prior written
approval of such activity from the Company’s Chief Financial Officer. Activity
covered by this policy includes meetings with legislators or members of their
staffs or with senior executive branch officials. Preparation, research, and
other background activities that are done in support of lobbying communication
are also covered by this policy even if the communication ultimately is not
made.
     H. Government Contracts
     It is the Company’s policy to comply fully with all applicable laws and
regulations that apply to government contracting. It is also necessary to
strictly adhere to all terms and conditions of any contract with local, state,
federal, foreign or other applicable governments. The Company’s Finance
Department must review and approve all contracts with any government entity.
     I. Free and Fair Competition
     Most countries have well-developed bodies of law designed to encourage and
protect free and fair competition. The Company is committed to obeying both the
letter and spirit of these laws. The consequences of not doing so can be severe
for all of us.
     These laws often regulate the Company’s relationships with its
distributors, resellers, dealers, and customers. Competition laws generally
address the following areas: pricing practices (including price discrimination),
discounting, terms of sale, credit terms, promotional allowances, secret
rebates, exclusive dealerships or distributorships, product bundling,
restrictions on carrying competing products, termination, and many other
practices.
     Competition laws also govern, usually quite strictly, relationships between
the Company and its competitors. As a general rule, contacts with competitors
should be limited and should always avoid subjects such as prices or other terms
and conditions of sale, customers, and suppliers. Employees, agents or
contractors of the Company may not knowingly make false or misleading

-14-



--------------------------------------------------------------------------------



 



statements regarding its competitors or the products of its competitors,
customers or suppliers. Participating with competitors in a trade association or
in a standards creation body is acceptable when the association has been
properly established, has a legitimate purpose, and has limited its activities
to that purpose.
     No employee, agent or contractor shall at any time or under any
circumstances enter into an agreement or understanding, written or oral, express
or implied, with any competitor concerning prices, discounts, other terms or
conditions of sale, profits or profit margins, costs, allocation of product or
geographic markets, allocation of customers, limitations on production, boycotts
of customers or suppliers, or bids or the intent to bid or even discuss or
exchange information on these subjects. In some cases, legitimate joint ventures
with competitors may permit exceptions to these rules as may bona fide purchases
from or sales to competitors on non-competitive products, but the Company’s
Finance Department must review all such proposed ventures in advance. These
prohibitions are absolute and strict observance is required. Collusion among
competitors is illegal, and the consequences of a violation are severe.
     Although the spirit of these laws, known as “antitrust,” “competition,” or
“consumer protection” or unfair competition laws, is straightforward, their
application to particular situations can be quite complex. To ensure that the
Company complies fully with these laws, each of us should have a basic knowledge
of them and should involve our Finance Department early on when questionable
situations arise.
     J. Industrial Espionage
     It is the Company’s policy to lawfully compete in the marketplace. This
commitment to fairness includes respecting the rights of our competitors and
abiding by all applicable laws in the course of competing. The purpose of this
policy is to maintain the Company’s reputation as a lawful competitor and to
help ensure the integrity of the competitive marketplace. The Company expects
its competitors to respect our rights to compete lawfully in the marketplace,
and we must respect their rights equally. Company employees, agents and
contractors may not steal or unlawfully use the information, material, products,
intellectual property, or proprietary or confidential information of anyone
including suppliers, customers, business partners or competitors.
V. WAIVERS
     Any waiver of any provision of this Code of Business Conduct and Ethics for
a member of the Company’s Board of Directors or an executive officer must be
approved in writing by the Company’s Board of Directors and promptly disclosed.
Any waiver of any provision of this Code of Business Conduct and Ethics with
respect any other employee, agent or contractor must be approved in writing by
the Company’s Chief Financial Officer.

-15-



--------------------------------------------------------------------------------



 



VI. DISCIPLINARY ACTIONS
     The matters covered in this Code of Business Conduct and Ethics are of the
utmost importance to the Company, its shareholders and its business partners,
and are essential to the Company’s ability to conduct its business in accordance
with its stated values. We expect all of our employees, agents, contractors and
consultants to adhere to these rules in carrying out their duties for the
Company.
     The Company will take appropriate action against any employee, agent,
contractor or consultant whose actions are found to violate these policies or
any other policies of the Company. Disciplinary actions may include immediate
termination of employment or business relationship at the Company’s sole
discretion. Where the Company has suffered a loss, it may pursue its remedies
against the individuals or entities responsible. Where laws have been violated,
the Company will cooperate fully with the appropriate authorities.

-16-



--------------------------------------------------------------------------------



 



VII. ACKNOWLEDGMENT OF RECEIPT OF CODE OF BUSINESS CONDUCT AND ETHICS
     I have received and read the Company’s Code of Business Conduct and Ethics.
I understand the standards and policies contained in the Company Code of
Business Conduct and Ethics and understand that there may be additional policies
or laws specific to my job. I further agree to comply with the Company Code of
Business Conduct and Ethics.
     If I have questions concerning the meaning or application of the Company
Code of Business Conduct and Ethics, any Company policies, or the legal and
regulatory requirements applicable to my job, I know I can consult my manager,
the Human Resources Department or the Chief Financial Officer, knowing that my
questions or reports to these sources will be maintained in confidence.

     
 
Employee Name
   
 
   
 
Signature
   
 
   
 
Date
   

Please sign and return this form to the Human Resources Department.

-17-